Exhibit 10.02

 

First Amendment

To

Amended and Restated Employment Agreement

 

This FIRST AMENDMENT (this “Amendment”), effective as of December 15, 2008,
amends that certain Amended and Restated Employment Agreement, dated as of
July 1, 2007 (the “Agreement”), by and between Entercom Communications Corp., a
Pennsylvania corporation (“Employer” or the “Company”) and David J. Field
(“Executive”).

 

R E C I T A L S

 

WHEREAS, the parties have determined to make certain amendments to the Agreement
as set forth herein with the intent to conform the Agreement to the requirements
of Section 409A of the Internal Revenue Service Code of 1986, as amended (the
“Code”).

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises, the mutual promises
hereinafter set forth, and other good and valuable consideration had and
received, the parties hereto, intending to be legally bound, hereby agree as
follows:

 


1.                                       AMENDMENTS.


 


A.                                       SECTION 4.2 OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING AT THE END THEREOF:

 

“Such Annual Bonus shall be payable as soon as reasonably practicable following,
and in no event later than two and one-half (2 ½) months following, the end of
the fiscal year for which such Annual Bonus is earned.”

 


B.                                      SECTION 5 OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING AT THE END THEREOF:


 

“The reimbursement of any business expense shall be made no later than
December 31 of the year following the year in which the expense was incurred. 
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year.”

 


C.                                       SECTION 9.4 SUBSECTIONS (A) AND (B) OF
THE AGREEMENT ARE HEREBY AMENDED AS FOLLOWS: THE WORDS “THIRTY (30) DAYS” ARE
INSERTED IMMEDIATELY AFTER THE WORDS “REMAINS UNCURED” IN EACH OF THE THREE
INSTANCES THESE WORDS APPEAR IN THESE SUBSECTIONS; AND THE WORDS “AND A
REASONABLE PERIOD OF TIME TO CURE” ARE DELETED IN EACH OF THE THREE INSTANCES
THESE WORDS APPEAR IN THESE SUBSECTIONS.


 

--------------------------------------------------------------------------------



 


D.                                      SECTION 10.1.1. OF THE AGREEMENT IS
HEREBY AMENDED AS FOLLOWS: THE WORDS “ON THE SIXTIETH (60TH) DAY AFTER
EXECUTIVE’S TERMINATION,” ARE INSERTED IMMEDIATELY BEFORE THE WORDS “ANY ANNUAL
BONUS EARNED” IN THE BEGINNING OF (II); AND THE WORDS “PURSUANT TO SECTION 5
AND” ARE INSERTED IMMEDIATELY AFTER THE WORDS “INCURRED BY EXECUTIVE” IN (III).


 


E.                                       SECTION 10.1.2. OF THE AGREEMENT IS
HEREBY AMENDED TO INSERT THE WORDS “ON THE SIXTIETH (60TH) DAY AFTER EXECUTIVE’S
TERMINATION” IMMEDIATELY AFTER THE WORDS “(OR, IF APPLICABLE, EXECUTIVE’S
ESTATE).”


 


F.                                         SECTION 10.3.2. OF THE AGREEMENT IS
HEREBY AMENDED AS FOLLOWS: THE WORD “IN” IS DELETED IMMEDIATELY AFTER THE WORDS
“EMPLOYER SHALL PAY EXECUTIVE” AND REPLACED WITH THE WORDS “ON THE SIXTIETH
(60TH) DAY AFTER EXECUTIVE’S TERMINATION”; AND THE WORD “IN” IS INSERTED
IMMEDIATELY AFTER THE WORDS “A SINGLE LUMP SUM.”


 


G.                                      SECTION 10.3.3. OF THE AGREEMENT IS
HEREBY AMENDED AS FOLLOWS: THE WORD “IN” IS DELETED IMMEDIATELY AFTER THE WORDS
“EMPLOYER SHALL PAY EXECUTIVE” AND REPLACED WITH THE WORDS “ON THE SIXTIETH
(60TH) DAY AFTER EXECUTIVE’S TERMINATION”; AND THE WORD “IN”  IS INSERTED
IMMEDIATELY AFTER THE WORDS “A SINGLE LUMP SUM.”


 


H.                                      SECTION 10.5 OF THE AGREEMENT IS HEREBY
AMENDED AS FOLLOWS: THE WORDS “(OTHER THAN THOSE PAYABLE ON ACCOUNT OF
EXECUTIVE’S DEATH)” ARE INSERTED IMMEDIATELY AFTER THE WORDS “EMPLOYMENT OF
EXECUTIVE”; THE WORDS “, AND NOT SUBSEQUENTLY REVOKE,” ARE INSERTED IMMEDIATELY
AFTER THE WORDS “REQUIRED TO EXECUTE”; AND THE WORDS “NINETY (90)” ARE DELETED
AND REPLACED WITH THE WORDS “SIXTY (60).”


 


I.                                          THE FOLLOWING IS INSERTED AS A NEW
SECTION 10.6 OF THE AGREEMENT:


 


“10.6.  SEPARATION FROM SERVICE.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
IN THE AGREEMENT, IN ORDER TO BE ELIGIBLE TO RECEIVE ANY TERMINATION BENEFITS
UNDER THIS AGREEMENT THAT ARE DEEMED DEFERRED COMPENSATION SUBJECT TO
SECTION 409A OF THE CODE, THE EXECUTIVE’S TERMINATION OF EMPLOYMENT MUST
CONSTITUTE A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF TREAS. REG.
SECTION 1.409A-1(H) (A “SEPARATION FROM SERVICE”).”


 


J.                                          SECTION 11.2 OF THE AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 


THE FOLLOWING IS INSERTED TO THE END OF THE FOURTH SENTENCE:


 


“AND IN ANY EVENT BY NO LATER THAN THE LAST DAY OF THE TAXABLE YEAR OF THE
EXECUTIVE FOLLOWING THE TAXABLE YEAR IN WHICH THE RELATED TAXES MUST BE REMITTED
TO THE RELEVANT TAXING AUTHORITIES”; AND


 

The following is inserted to the end of Section 11.2:

 

2

--------------------------------------------------------------------------------


 

“Provided, however, that in no event shall any Underpayment be made later than
the last day of the taxable year of the Executive following the taxable year in
which the related taxes must be remitted to the relevant taxing authorities.”

 


K.                                       SECTION 29 OF THE AGREEMENT IS HEREBY
AMENDED IN ITS ENTIRETY TO READ:


 

“29.                           Section 409A.

 

29.1.                        Notwithstanding anything herein to the contrary, if
the Executive is deemed at the time of his termination of employment with the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, then to the extent delayed commencement of any portion of the
termination benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death. 
Upon the earlier of such dates, all payments deferred pursuant to this
Section 29.1 shall be paid in a lump sum to the Executive, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein. The
determination of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his separation from
service shall made by the Company in accordance with the terms of Section 409A
of the Code and applicable guidance thereunder (including without limitation
Treas. Reg. Section 1.409A-1(i) and any successor provision thereto). 
Notwithstanding the foregoing or any other provisions of this Agreement, the
Company and Executive agree that, for purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a right to receive a
series separate and distinct payments of compensation for purposes of applying
the Section 409A of the Code.

 

29.2.                        The Company and Executive acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines that any
compensation or benefits payable or provided under this Agreement may be subject
to Section 409A, the Company may adopt such limited amendments to this Agreement
and appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company reasonably determines are necessary or
appropriate to (a) exempt the compensation and benefits payable under this
Agreement from Section 409A and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (b) comply
with the requirements of Section 409A. The Company shall consult with Executive
in good faith regarding the implementation of the provisions of this
Section 29.”

 

3

--------------------------------------------------------------------------------



 


2.                                       EFFECT OF AMENDMENT.  EXCEPT AS
EXPRESSLY MODIFIED AND AMENDED HEREIN, ALL OF THE TERMS, CONDITIONS AND
PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND UNCHANGED.


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

“EXECUTIVE”

 

 

 

 

 

 

 

 

  /David J. Field/

 

12/14/08

David J. Field

 

Date

 

 

 

“EMPLOYER”

 

 

 

 

 

 

 

 

Entercom Communications Corp.,

 

 

a Pennsylvania corporation

 

 

 

 

 

 

 

 

By:

  /John C. Donlevie/

 

12/15/08

 

John C. Donlevie

 

Date

 

Executive Vice President
and Secretary

 

 

 

4

--------------------------------------------------------------------------------